UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549 FORM 10-Q xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934. For the quarterly period ended January 31, 2014 oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934. For the transition periodfrom ,20,to ,20. CommissionFileNumber000-32465 MASS MEGAWATTS WIND POWER, INC. (Exact Name of Registrant as Specified in Charter) Massachusetts 04-3402789 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification Number) 95 Prescott Street, Worcester, Massachusetts01605 (Address of Principal Executive Offices) (508) 751-5432 (Registrant's Telephone Number, Including Area Code) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yesx Noo Check if there is no disclosure of delinquent filers in response to Item 405 of Regulation S-B is not contained in this form, and no disclosure will be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in this Form 10-Q or any amendment to this Form 10-Q.Yesx Noo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act (check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12-b-2 of the Exchange Act).Yes o Nox There were 36,821,537shares of the Registrant's no par value common stock outstanding as of March21, 2014. Mass Megawatts Wind Power, Inc. TABLE OF CONTENTS PartI - Financial Information Item1. FinancialStatements 3 Item2. Management's Discussion & Analysis and Plan of Operation 9 Item3. Quantitative and Qualitative Disclosures about Market Risks 12 Item4. ControlsandProcedures 12 PartII - Other Information Item1. Legal Proceedings 13 Item2. Changes in Securities 13 Item3. Defaults on Senior Securities 14 Item4. Submission of Matters to a Vote of Security Holders 14 Item5. Other Matters 14 Item6. Exhibits and Reports on Form 8-K 14 Signatures 15 PARTI - FINANCIAL INFORMATION ITEM1.FINANCIAL STATEMENTS FINANCIAL STATEMENT CONTENTS Balance Sheets as of January 31, 2014, and April 30, 2013 (Unaudited) 4 Statements of Operations for the Three and NineMonths Ended January 31, 2014 and 2013 (Unaudited) 5 Statements of Cash Flows for the Nine Months Ended January 31, 2014 and 2013 (Unaudited) 6 Notes to Unaudited Financial Statements 7 PARTI-FINANCIALINFORMATION Mass Megawatts Wind Power, Inc. Balance Sheets (Unaudited) January 31, April 30, ASSETS Current Assets: Cash $ $ Prepaid expenses and other current assets Total current assets Fixed assets, net of accumulated depreciation of $38,123 and $36,168, respectively Total assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT Current Liabilities: Accounts payable and accrued liabilities $ $ Due to stockholder Total current liabilities Stockholders' Deficit: Common stock; no par value; 67,000,000 shares authorized; 36,821,537 and 25,734,137issued and outstanding, respectively Additional paid in capital Retained deficit ) ) Total stockholders' deficit ) ) Total liabilities and stockholders' deficit $ $ The accompanying notes are an integral part of these unaudited financial statements 4 Mass Megawatts Wind Power, Inc. Statements of Operations (Unaudited) Three Months Ended Nine Months Ended January 31, January 31, Operating expenses: General and administrative Loss on shares issued for compensation - Depreciation Total operating expenses Operating loss ) Other income (expense): Interest expense, net ) Total other expense ) Net Loss $ ) $ ) $ ) $ ) Net loss per share - basic and diluted $ ) $ ) $ ) $ ) Weighted average number of common shares - basic and diluted The accompanying notes are an integral part of these unaudited financial statements. 5 Mass Megawatts Wind Power, Inc. Statements of Cash Flows Nine Months Ended January 31, OPERATING ACTIVITIES Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used by operating activities: Shares issued for services Depreciation Changes in: Prepaid expenses and other current assets Accounts payable and accrued liabilities Deferred revenue - - Net cash used in operating activities ) ) FINANCING ACTIVITIES Proceeds from issuance of common stock Proceeds from recovery of settlement - Net borrowings on shareholder credit cards ) ) Borrowings on related party debt Payments on related party debt ) ) Net cash provided by financing activities NET INCREASE (DECREASE) IN CASH ) CASH AT BEGINNING OF PERIOD CASH AT END OF PERIOD $ $ SUPPLEMENTAL DISCLOSURES OF CASH FLOW INFORMATION: Interest paid $ $ Income tax paid - - NON-CASH TRANSACTIONS Shares issued for payment of related party debt $
